Case 1:16-cv-05211-PAE Document 90 Filed 10/29/18 Paoe 1 of 3

    

The Law Ollica of D. Clay Tay|nr

Ta_\'for Frict‘on, PLLC
D. (.` lay 'I`aylor. I.€sq.
clay-.'§@repla\\-"yer.com

October 28` 2018.

l-ion. Paul A. Engelmayer
Ll_S_D.J.

Courtroom 1305

Thurgood Marshall Courthouse
40 Center Street

New Yorlc N.Y. 1000?'

VIA CM/EC`F

Re: .‘s`ttpr'eme Shou-'rr)om, lite r. Br'cmried zlp;)w'e!' Gr'onp. LLC`
C`ase No. 1:16-cv-52ll PAE
Related Case No. 1:1?»cv-5956 PAE

Dear lodge lingelmayer:

l am lead counsel l`or the Plaintit`t`. Supreme Showroont. Inc. ("Supreme Showroom") and write
t`or the purpose ol` responding to the “joint letter" to the Courl iiled Frida_v night by counsel l`or
Del`endant. Branded Apparel Group‘ l..l.{'.` ("‘Branded").' Because Def`endant has elected to treat a
joint letter as an improper substitute l`or a motion in limine. l am compelled to respond on nty
client`s behalf and request the Court’s indulgence to do so.

1~`irst and 1`oremost. it is undisputed that the parties are legally entitled to a jury trial on their
common law breach of contract claims Bercew`ei v. (`ho;)!r'n. 3 F.R.D. 409. 410 {S.l).N.Y. 19431
modified ? F.R.D. 61 (S.D.N.Y. 1946). From the beginning Supreme Showroom`s pleadings have
consistently and appropriately demanded ajury trial._ as required by Fed.R.Ci\-'.P. 38. Certainly.
Supreme Showroom has done nothing that can be construed as a waiver ol` its right and desire to
have the case tried to ajury.

Second. the issues ot` waiver and estoppel are routinely and properly tried by juries. As the court
held in ]itfi)!et‘h .-i!gmr. IHC. t’. .-'t'[r):'.\'e. 150 A.D.Bd 633. ()39. 541 N.Y.S.Ed 513. 515 (Z"d Dcpt.
1989)__ "Since waiver is an intentional relinquishment ol`a known right and is essentially a matter
ol` intention. it is l`or the jury to determine from the t`aets proven whether or not such intention
existed on the part ot`the defendants." Moreover. in cases such as this. where there are mixed legal
and equitable claims. woven from the same operative l`acts. and when the gravamen of the action
sounds in contract or tort law~rather than equity_such cases are eligible l`or jury trial.
particularly where the parties` claims demand a money judgment. See; ch'rt'.r v. Ti'n.srco Bonk

?30{] Metro Bou|evard, Suite 350, Edina. MN 55439
Phone {612} 904-7376 - Fax {612) 904~7377
www.rep|awyer.com

Case 1:16-cv-05211-PAE Document 90 Filed 10/29/18 Page 2 of 3

Taylor Fricton, PLLC
October 28, 2018
Page 2

 

New l’ork. 224 A.D.2d 790, 791 , 637 N.Y.S.2d 527, 528 (3'd Dept. 1996).

Third, even should the Court determine that certain of the parties` claims or defenses are equitable
in nature, since a jury will be empaneled to hear the parties’ competing legal claims. Supreme
Showroom respectfully requests the Court allow the jury, on an advisory basis, to hear and consider
the parties` equitable claims and defenses, per Fed.R.Civ.P. 39(c).

Next, Branded`s letter makes much of the parties’ fact stipulation on their cross motions for
summary judgment and advocates its use at trial via a Rule 56(g) order. This is improper for several
reasons. 'l`he stipulation expressly limited its application to summary judgment and disclaimed any
stipulation as to materiality. It did not state that it was a stipulation for all purposes. Furthermore,
summary judgment is not trial. In bringing a motion for summary judgment, the movant often leans
upon factual assertions of the non-movant, much in the form of a demur, to avoid fact disputes and
advancing its entitlement to judgment as a matter of law. The 2010 comments to Fed.R.Civ.P.
56(g) bear directly on this point:

[On summary judgment] a nonmovant, for example, may feel confident that a genuine
dispute as to one or a few facts will defeat the motion, and prefer to avoid the cost of
detailed response to all facts stated by the movant. This position should be available
without running the risk that the fact will be taken as established under subdivision
(g) or otherwise found to have been accepted for other purposes... Even if the court
believes that a fact is not genuinely in dispute it may refrain from ordering that the fact be
treated as established The court may conclude that it is better to leave open for trial facts
and issues that may be better illuminated by the trial of related facts that must be tried in
any event. (emphasis supplied).

See also: Ha[ladjian v. Home Depo! U.S.A., Inc.. et aI.. 2010 WL 11518542 (C.D. Cal.
2010)(Denying motion for new trial based on district court’s conclusion that its exclusion from
evidence of a stipulation of undisputed facts on summary judgment from evidence was proper.
because they were not binding judicial admissions). This was reiterated by widely cited
commentators:

Parties opposing summary judgment may choose strategically to concede (or to not
affirmatively dispute) a certain fact, and to do so for summary judgment motion purposes
on|y. The court must take care to ensure that such strategic, procedural concessions
are not used to declare a fact as established when, at trial, it will be contested.
(emphasis supplied).

Baicker-McKee, Janssen, Corr, Federal Civil Rules Handbook. p. l 139 (2018 Ed.).

While Branded couches its position as serving judicial economy, what it is actually doing is leading
the Court into and improper and erroneous use of Rule 56(g). Certainly, Branded`s suggestion that

Case 1:16-cv-05211-PAE Document 90 Filed 10/29/18 Page 3 of 3

Taylor Fricton, PLLC
October 28, 2018
Page 3

 

the Court use Rule 56(g) as a bludgeon, to compel Supreme Showroom to waive its right to a jury
trial, is completely inappropriate, and we ask that the Court again reject such gamesmanship.

Last, Branded’s letter advocates a bifurcated trial. Supreme Showroom also believes the trial
should be bifurcated, but in a different way. Contrary to Branded’s position, there is no legitimate
basis or reason to bifurcate the presentation of facts or evidence apportioned along legal or
equitable claims / defenses. ln fact, such a bifurcation would make for a very disorderly
presentation of the evidence, which would be a disservice to both parties. Rather, Supreme
Showroom proposes that all the case facts be offered in a seamless presentation, and then thejury's
deliberation be bifurcated between liability and compensatory damages (in phase one) and
statutory penalty or punitive damages, if necessary (in phase two). This would make for a far more
linear and streamlined presentation of evidence, and avoid questions of liability, defenses and
damages being muddled with the question of penalties.

We look forward to discussing these issues with the Court in our upcoming pretrial conference lf
the Court should have any questions or concerns regarding this matter, please let me know. Thank
you.

dct/DCT
cc: Client
Counsel via CM/ECF

 

 

' By way of background, the undersigned did not see a draft of counsel’s proposed joint letter until
9:45 p.m. Friday night. l immediately advised counsel, via email, that I thought the letter was not
what the Court had requested in its Order for Pretrial Conference (Docket Nos, 85, 86). and that
we would not agree to the submission of such a letter. Unfortunately, l was not in a position to
respond more fully at that hour. While counsel did attempt to contact me later by email, l did not
see those messages until the next moming, at the same time l learned that, at 1200 a.m., counsel
had affixed my /s signature to the letter and filed it via CM/ECF as a “joint" submission. Branded
will no doubt justify this filing by arguing that the Court’s order set a deadline of Friday for the
filing of ajoint letter. While this is true, certainly the better approach, under the circumstances,
would have been to submit a letter advising the Court that the parties were discussing the issue and
request leave to file the letter the next business day.

